     Case 8:18-cv-00806-JVS-JDE Document 52 Filed 08/03/20 Page 1 of 3 Page ID #:382



 1                       IN THE UNITED STATES DISTRICT COURT
 2

 3     FOR THE CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 4

 5
       Optima Tax Relief, LLC, a Delaware
 6     Limited Liability Company                  CASE NO. 8:18-cv-806-JVS-JDE
 7     Plaintiff,                                 Judge James V. Selna
 8     vs.
 9     Optimum Wealth Management, Inc.            JUDGMENT AND PERMANENT
       d.b.a. Optimum Tax Law, a California
10     Corporation; and Does 1–10, inclusive      INJUNCTION
11     Defendants.
                                                  Crtrm.:         10C
12

13

14

15
             TO ALL INTERESTED PERSONS, THE PARTIES, AND THEIR
16
      COUNSEL OF RECORD:
17
             By reason of a valid and enforceable settlement agreement Plaintiff Optima Tax
18
      Relief, LLC is entitled to Judgment against Defendant Optimum Wealth Management,
19
      Inc. d.b.a. Optimum Tax Law. Now, therefore it is ORDERED, ADJUDICATED,
20
      AND DECREED that Plaintiff Optima Tax Relief, LLC (“Optima”) is entitled to
21
      Judgment against Defendant Optimum Wealth Management, Inc. d.b.a. Optimum Tax
22
      Law (“Defendant”) as follows:
23
         (1) Defendant must pay Plaintiff $28,000 as a settlement amount;
24
         (2) Defendant must immediately and permanently cease all online advertisements for
25
             tax relief and related services, including any advertising using Optima’s marks
26
             (i.e. Optima Tax Relief, Optima Tax, Optima, etc.) as keywords or within the
27
             advertisement itself;
28
                                                 1
                                             JUDGMENT
     Case 8:18-cv-00806-JVS-JDE Document 52 Filed 08/03/20 Page 2 of 3 Page ID #:383



 1       (3) Defendant’s social media accounts must be immediately and permanently
 2          deactivated and removed, including but not limited to the following:
 3             a. instagram.com/Optimum_tax_law/
 4             b. facebook.com/OptimumTaxLaw
 5             c. twitter.com/Optimum_tax_law
 6             d. linkedin.com/company/optimumtaxlaw/
 7       (4) Defendant must immediately transfer the domain optimumtaxlaw.com to Optima;
 8       (5) Defendant is enjoined from offering any services in tax relief and related services
 9          using any name except one that is unrelated to Optima, any variation, derivative,
10          or anything similar; and
11       (6) Defendant is further enjoined from any advertising or other use of any derivation
12          of any term reasonably associated with Optima’s marks (such as Optima,
13          Optimum, Optimus, Opti, etc.) or using any elements of Optima’s logos in
14          connection with any tax relief services or related services;
15

16 IT IS SO ORDERED.

17

18 Dated: August 03, 2020              _____________________________________
19                                     HONORABLE JAMES V. SELNA
                                       United States District Judge
20

21

22

23

24

25

26

27

28
                                                 2
                                             JUDGMENT
     Case 8:18-cv-00806-JVS-JDE Document 52 Filed 08/03/20 Page 3 of 3 Page ID #:384



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            1
                                   [PROPOSED] JUDGMENT
